Exhibit 10.23

THIRD AMENDMENT TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS THIRD AMENDMENT to Second Amended and Restated Loan and Security Agreement
(this “Amendment”) is entered into as of October 18, 2019, by and among SILICON
VALLEY BANK, a California corporation (“Bank”), as collateral agent (in such
capacity, “Collateral Agent”), Bank in its capacity as a Lender, and the other
Lenders party to that certain Second Amended and Restated Loan and Security
Agreement dated as of May 14, 2018 (as the same may from time to time be
amended, modified, supplemented or restated, including by that certain Consent
and First Amendment to Second Amended and Restated Loan and Security Agreement
dated as of July 3, 2019 and that certain Consent and Second Amendment to Second
Amended and Restated Loan and Security Agreement dated as of August 29, 2019,
collectively, the “Loan Agreement”) (together with Bank, each a “Lender” and
collectively, the “Lenders”), and CLEARSIDE BIOMEDICAL, INC., a Delaware
corporation (“Borrower”).

Recitals

A.Lenders have extended credit to Borrower for the purposes permitted in the
Loan Agreement.  

B.Borrower has requested that Lenders amend the Loan Agreement to (i) modify the
repayment schedule, (ii) modify certain fees, and (iii) make certain other
revisions to the Loan Agreement as more fully set forth herein.

C.Lenders have agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2.Amendments to Loan Agreement.

2.1Section 2.1.1 (Term Loans).  Sections 2.1.1(a) and 2.1.1(b) of the Loan
Agreement hereby are amended and restated in their entirety to read as follows:

“2.1.1Term Loans.

(a)Availability.  Subject to the terms and conditions of this Agreement, prior
to the Third Amendment Effective Date, the Lenders have, severally and not
jointly, made term loans to Borrower in an aggregate principal amount of Ten
Million Dollars ($10,000,000) according to each Lender’s Term Loan Commitment as
set forth on Schedule 1.1 hereto (such term loans are hereinafter referred to
singly as a “Term Loan”, and collectively as the “Term Loans”). As of the Third
Amendment Effective Date, the outstanding principal balance of the Term Loans is
Ten Million Dollars ($10,000,000) before the repayment discussed in subsection
(b) below.

 



--------------------------------------------------------------------------------

 

(b)Repayment.  On the Third Amendment Effective Date, Borrower shall repay Five
Million Dollars ($5,000,000) of the outstanding principal balance of the Term
Loans and for the avoidance of doubt, no portion of the Final Payment or
Termination Fee or any other fees shall be required to be paid by Borrower to
Lenders in connection with such prepayment.   Any amount of the Term Loans that
remain outstanding shall be “interest only” through the Amortization Start Date
and shall be payable in accordance with Section 2.3(c) below.  Borrower shall
repay the Term Loans in equal monthly installments of principal, together with
accrued interest, in arrears, to each Lender in accordance with its respective
Pro Rata Share, as calculated by such Lender (which calculations shall be deemed
correct absent manifest error) (each, a “Term Loan Payment”).  Beginning on the
Amortization Start Date, each Term Loan Payment shall be payable on the Payment
Date of each month.  Borrower’s final Term Loan Payment, due on the Term Loan
Maturity Date, shall include all outstanding principal and accrued and unpaid
interest under the Term Loans and the Final Payment.  Once repaid, no Term Loan
may be reborrowed.  Each Term Loan may only be prepaid in accordance with
Sections 2.1.1(c)(i) and 2.1.1(c)(ii).”

2.2Section 5.2 (Collateral).  The first paragraph of Section 5.2 of the Loan
Agreement hereby is amended and restated in its entirety to read as follows:

“5.2Collateral.  Borrower has good title to, rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens.  Borrower
has no Collateral Accounts at or with any bank or financial institution other
than Bank or Bank’s Affiliates except for the Collateral Accounts described in
the Perfection Certificate delivered to Collateral Agent in connection herewith
and which Borrower has taken such actions as are necessary to give Collateral
Agent a perfected security interest therein, pursuant to the terms of Section
6.6.  The Accounts are bona fide, existing obligations of the Account Debtors.”

2.3Section 6.2 (Financial Statements, Reports, Certificates). Section 6.2 of the
Loan Agreement hereby is amended by (i) deleting the word “and” at the end of
Section 6.2(h), (ii) amending and restating Section 6.2(i) in its entirety to
read as follows, and (iii) adding new subsection 6.2(j) thereto to read in their
entirety as follows:

“(i)Beneficial Ownership.  Prompt written notice of any changes to the
beneficial ownership information set out in Addendum 1 to the Perfection
Certificate.  Borrower understands and acknowledges that Lenders rely on such
true, accurate and up-to-date beneficial ownership information to meet Lenders’
regulatory obligations to obtain, verify and record information about the
beneficial owners of its legal entity customers; and

(j)Other Financial Information.  Promptly after Collateral Agent or any Lender’s
reasonable request therefor, such other information regarding Borrower’s or any
of its Subsidiaries’ operations, business affairs, financial condition and/or
compliance with this Agreement.”

2.4Section 6.6 (Operating Accounts).  New subsection (d) is hereby added to
Section 6.6 of the Loan Agreement as follows:

2

--------------------------------------------------------------------------------

 

“(d)Maintain at all times the Pledged Account in accordance with the terms
hereof and of the Pledge Agreement.”

2.5Section 6.11 (Formation or Acquisition of Subsidiaries).  Section 6.11 of the
Loan Agreement hereby is amended and restated in its entirety to read as
follows:

“6.11Formation or Acquisition of Subsidiaries.  Notwithstanding and without
limiting the negative covenants contained in Sections 7.3 and 7.7 hereof, at the
time that Borrower forms any direct or indirect Subsidiary or acquires any
direct or indirect Subsidiary after the Effective Date (including, without
limitation, pursuant to a Division), Borrower shall (a) with respect to Domestic
Subsidiaries only, cause such new Domestic Subsidiary to provide to Collateral
Agent and the Lenders a joinder to the Loan Agreement to cause such Domestic
Subsidiary to become a co‑borrower hereunder, together with such appropriate
financing statements and/or Control Agreements, all in form and substance
satisfactory to Collateral Agent and the Lenders (including being sufficient to
grant Collateral Agent, for the ratable benefit of the Lenders, a first priority
Lien (subject to Permitted Liens) in and to the assets of such newly formed or
acquired Domestic Subsidiary), (b) provide to Collateral Agent and the Lenders
appropriate certificates and powers and financing statements, pledging all of
the direct or beneficial ownership interest in such new Subsidiary to Collateral
Agent, for the ratable benefit of the Lenders, in form and substance
satisfactory to Collateral Agent and the Lenders, and (c) provide to Collateral
Agent or the Lenders all other documentation in form and substance reasonably
satisfactory to Collateral Agent and the Lenders, which in its opinion is
appropriate with respect to the execution and delivery of the applicable
documentation referred to above.  Any document, agreement, or instrument
executed or issued pursuant to this Section 6.11 shall be a Loan Document.”

2.6Section 6.13 (Cash Collateralization Trigger).  New Section 6.13 hereby is
added to the Loan Agreement in its entirety to read as follows:

“6.13Cash Collateralization Trigger.  If, at any time after the Third Amendment
Effective Date but prior to repayment in full of all Obligations, the sum of
Borrower’s unrestricted cash and Cash Equivalents maintained in depository
and/or operating accounts at Bank is less than Ten Million Dollars ($10,000,000)
(the “Collateralization Trigger”), Borrower hereby authorizes and directs
Collateral Agent to immediately transfer to the Pledged Account (from any one or
a combination of Borrower’s accounts at Bank) an amount of cash and/or Cash
Equivalents equal to the sum of (i) the then-outstanding principal balance of
the Term Loans, plus (ii) an amount equal to the Final Payment, in order to cash
collateralize all amounts owing from Borrower to Lenders in connection with the
Term Loans and the Final Payment (a “Cash Collateralization”), it being
understood that the foregoing authorization shall constitute an immediate Cash
Collateralization of the Obligations, irrespective of any delay by Collateral
Agent in effecting such transfer.”

2.7Section 7.1 (Dispositions).  Section 7.1 of the Loan Agreement hereby is
amended and restated in its entirety to read as follows:

“7.1Dispositions.  Convey, sell, lease, transfer, assign, or otherwise dispose
of (including, without limitation, pursuant to a Division) (collectively,
“Transfer”), or permit any of its Subsidiaries to Transfer, all or any part of
its business or property, except for Transfers (a) of Inventory in the ordinary
course of business;

3

--------------------------------------------------------------------------------

 

(b) of surplus, worn‑out or obsolete Equipment that is, in the reasonable
judgment of Borrower, no longer economically practicable to maintain or useful
in the ordinary course of business of Borrower; (c) consisting of Permitted
Liens and Permitted Investments; (d) consisting of the sale or issuance of any
stock of Borrower permitted under Section 7.2 of this Agreement; (e) consisting
of Borrower’s use or transfer of money or Cash Equivalents in a manner that is
not prohibited by the terms of this Agreement or the other Loan Documents;
(f) Permitted Licenses, and (g) not to exceed Two Hundred Fifty Thousand Dollars
($250,000) in the aggregate in any fiscal year.”

2.8Section 7.3 (Mergers or Acquisitions).  Section 7.3 of the Loan Agreement
hereby is amended and restated in its entirety to read as follows:

“7.3Mergers or Acquisitions.  Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person (including, without limitation, by
the formation of any Subsidiary or pursuant to a Division).  A Subsidiary may
merge or consolidate into a Domestic Subsidiary (so long as the surviving entity
is a Domestic Subsidiary) or into Borrower (so long as the surviving entity is
the Borrower).”

2.9Section 7.6 (Maintenance of Collateral Accounts).  Section 7.6 of the Loan
Agreement hereby is amended and restated in its entirety to read as follows:

“7.6Maintenance of Collateral Accounts.  Maintain any Collateral Account except
pursuant to the terms of Section 6.6 hereof.”

2.10Section 8.2 (Covenant Default).  Section 8.2(a) of the Loan Agreement hereby
is amended and restated in its entirety to read as follows:

“(a)Borrower fails or neglects to perform any obligation in Sections 6.2, 6.4,
6.5, 6.6, 6.8(b), 6.10, 6.11, or 6.13 or violates any covenant in Section 7; or”

2.11Section 14.1 (Definitions).  The following defined terms and their
respective definitions hereby are added or amended and restated in their
entirety, as appropriate, in Section 14.1 of the Loan Agreement to read in their
entirety to read as follows:

“Amortization Start Date” is May 1, 2020; provided however, if Borrower achieves
the New Capital Event, the Amortization Start Date shall automatically, with no
further action required by the parties hereto, be extended to November 1, 2020.

“Division” means, in reference to any Person which is an entity, the division of
such Person into two (2) or more separate Persons, with the dividing Person
either continuing or terminating its existence as part of such division,
including, without limitation, as contemplated under Section 18-217 of the
Delaware Limited Liability Company Act for limited liability companies formed
under Delaware law, or any analogous action taken pursuant to any other
applicable law with respect to any corporation, limited liability company,
partnership or other entity.

“Final Payment” is a payment (in addition to and not a substitution for the
regular monthly payments of principal plus accrued interest) due on the earliest
to occur of (a) the Term Loan Maturity Date, (b) the acceleration of any Term
Loan, or (c) the

4

--------------------------------------------------------------------------------

 

prepayment of a Term Loan pursuant to Section 2.1.1(c)(i) or (ii), equal to
Three Hundred Forty Thousand Four Hundred Forty One Dollars and Thirty Six Cents
($340,441.36), payable to Lenders in accordance with their respective Pro Rata
Shares

“Loan Documents” are, collectively, this Agreement, the Warrants, the
Intellectual Property Security Agreement, the Perfection Certificate, the Pledge
Agreement, each Compliance Certificate, each Disbursement Letter, each Loan
Payment/Advance Request Form, each Guaranty, any subordination agreements, any
note, or notes or guaranties executed by Borrower or any other Person, and any
other present or future agreement entered into by Borrower, any Guarantor or any
other Person for the benefit of the Lenders and Collateral Agent in connection
with this Agreement; all as amended, restated, or otherwise modified.

“New Capital Event” means Borrower’s delivery to Lenders of evidence, in form
and substance satisfactory to Lenders in their sole discretion, that Borrower
has received, after September 1, 2019, but on or prior to April 23, 2020, net
cash proceeds in an aggregate amount not less than Ten Million Dollars
($10,000,000) from (i) the sale of Borrower’s equity securities to investors and
on terms and conditions acceptable to Lenders in their reasonable discretion,
and/or (ii) milestone payments made to Borrower pursuant to a new License
Agreement entered into on or after the Third Amendment Effective Date on terms
and conditions acceptable to Lenders in their sole discretion.

“Pledge Agreement” means that certain Cash Pledge Agreement and Annex I attached
thereto executed by Borrower in favor of Collateral Agent for the ratable
benefit of Lenders and dated as of the Third Amendment Effective Date.

“Pledged Account” means restricted account number xxx-xxx-0991 established and
maintained by Borrower at Bank.

“Third Amendment Effective Date” means October 18, 2019.

2.12Section 14 (Definitions). The following defined term and its definition
hereby is deleted from Section 14.1 and the balance of the Loan Agreement in its
entirety:

“Final Payment Percentage”.

2.13New Addendum 1 is hereby added to the Perfection Certificate in the form
attached hereto.

3.Limitation of Amendments.

3.1The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, (b) otherwise prejudice any right or
remedy which Lenders may now have or may have in the future under or in
connection with any Loan Document or (c) constitute a novation of any
Indebtedness (or any Liens granted) under the Loan Documents.

3.2This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in

5

--------------------------------------------------------------------------------

 

the Loan Documents, except as herein amended, are hereby ratified and confirmed
and shall remain in full force and effect.

4.Representations and Warranties.  To induce Lenders to enter into this
Amendment, Borrower hereby represents and warrants to Lenders as follows:

4.1Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3The organizational documents of Borrower delivered to Lenders on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

4.4The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or (d)
the organizational documents of Borrower ;

4.6The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

4.7This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5.Release by Borrower.

5.1FOR GOOD AND VALUABLE CONSIDERATION, Borrower hereby forever relieves,
releases, and discharges Collateral Agent and Lenders and their present or
former employees, officers, directors, agents, representatives, attorneys, and
each of them, from any and all claims, debts, liabilities, demands, obligations,
promises, acts, agreements, costs and expenses, actions and causes of action, of
every type, kind, nature, description or character whatsoever, whether known or
unknown, suspected or unsuspected, absolute or contingent, arising out of or in
any manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution of this Agreement (collectively “Released
Claims”).  Without limiting the foregoing, the Released Claims shall include any
and all

6

--------------------------------------------------------------------------------

 

liabilities or claims arising out of or in any manner whatsoever connected with
or related to the Loan Documents, the Recitals hereto, any instruments,
agreements or documents executed in connection with any of the foregoing or the
origination, negotiation, administration, servicing and/or enforcement of any of
the foregoing.

5.2In furtherance of this release, Borrower expressly acknowledges and waives
any and all rights under Section 1542 of the California Civil Code, which
provides as follows:

“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or released party.” (Emphasis
added.)

 

5.3By entering into this release, Borrower recognizes that no facts or
representations are ever absolutely certain and it may hereafter discover facts
in addition to or different from those which it presently knows or believes to
be true, but that it is the intention of Borrower hereby to fully, finally and
forever settle and release all matters, disputes and differences, known or
unknown, suspected or unsuspected; accordingly, if Borrower should subsequently
discover that any fact that it relied upon in entering into this release was
untrue, or that any understanding of the facts was incorrect, Borrower shall not
be entitled to set aside this release by reason thereof, regardless of any claim
of mistake of fact or law or any other circumstances whatsoever.  Borrower
acknowledges that it is not relying upon and has not relied upon any
representation or statement made by Collateral Agent or any Lender with respect
to the facts underlying this release or with regard to any of such party’s
rights or asserted rights.

5.4This release may be pleaded as a full and complete defense and/or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this
release.  Borrower acknowledges that the release contained herein constitutes a
material inducement to Collateral Agent and Lenders to enter into this
Agreement, and that Collateral Agent and Lenders would not have done so but for
Collateral Agent’s and Lenders’ expectation that such release is valid and
enforceable in all events.

5.5Borrower hereby represents and warrants to Collateral Agent and Lenders, and
Collateral Agent and Lenders are relying thereon, as follows:

(a)Except as expressly stated in this Agreement, none of Collateral Agent, any
Lender nor any agent, employee or representative of Collateral Agent or any
Lender has made any statement or representation to Borrower regarding any fact
relied upon by Borrower in entering into this Agreement.

(b)Borrower has made such investigation of the facts pertaining to this
Agreement and all of the matters appertaining thereto, as it deems necessary.

(c)The terms of this Agreement are contractual and not a mere recital.  

(d)This Agreement has been carefully read by Borrower, the contents hereof are
known and understood by Borrower, and this Agreement is signed freely, and
without duress, by Borrower.  

(e)Borrower represents and warrants that it is the sole and lawful owner of all
right, title and interest in and to every claim and every other matter which it
releases herein, and that it has not heretofore assigned or transferred, or
purported to assign or transfer, to any person, firm or entity any

7

--------------------------------------------------------------------------------

 

claims or other matters herein released.  Borrower shall indemnify Collateral
Agent and Lenders, defend and hold them harmless from and against all claims
based upon or arising in connection with prior assignments or purported
assignments or transfers of any claims or matters released herein.

6.Integration.  This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements.  All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

7.Ratification of Intellectual Property Security Agreement.  Borrower hereby
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
a certain Intellectual Property Security Agreement dated as of August 29, 2019
between Collateral Agent and Borrower, and acknowledges, confirms and agrees
that said Intellectual Property Security Agreement (a) contains an accurate and
complete listing of all Intellectual Property Collateral (as defined therein)
and (b) shall remain in full force and effect.

8.Ratification of Perfection Certificate.  Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and disclosures contained in a
certain Perfection Certificate dated on or prior to the Effective Date and
acknowledges, confirms and agrees that the disclosures and information Borrower
provided to Lenders in such Perfection Certificate have not changed, as of the
date hereof, with the exception of inclusion of Addendum 1 to the Perfection
Certificate attached hereto.

9.Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

10.Effectiveness.  This Amendment shall be deemed effective upon (a) the due
execution and delivery to Lenders of (i) this Amendment by each party hereto,
(ii) Addendum 1 to Perfection Certificate in the form attached hereto, and (iii)
the Pledge Agreement together with evidence of Borrower’s establishment of the
Pledged Account, and (b) Borrower’s payment to Lenders of (i) Five Million
Dollars ($5,000,000) of the outstanding principal balance owing from Borrower to
Lenders in connection with the Term Loans on or prior to the earlier of (A) the
date on which Borrower enters into a License Agreement with respect to Xipere or
(B) October 1, 2019, and (ii) all Lenders’ Expenses due and owing as of the date
hereof, which may be debited from any of Borrower’s accounts at Bank.

11.Governing Law.  This Amendment and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of California.

[Balance of Page Intentionally Left Blank]

 

8

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BORROWER:

 

 

 

 

 

CLEARSIDE BIOMEDICAL, INC.

 

 

 

 

 

By /s/ Charles A. Deignan

 

 

Name: Charles A. Deignan

 

 

Title:   CFO

 

 

 

 

 

 

COLLATERAL AGENT AND LENDER:

 

 

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

By  /s/ Michael McMahon

 

 

Name: Michael McMahon

 

 

Title:   Director

 

 

 

 

 

 

LENDERS:

 

 

 

 

 

ELM 2016-1 TRUST

 

 

 

 

 

By: MidCap Financial Services Capital Management, LLC, as Servicer

 

 

 

 

 

By   /s/ John O’Dea

 

 

Name:  John O’Dea

 

 

Title:    Authorized Signatory

 

 

 

 

 

ELM 2018-2 TRUST, as Assignee

 

 

 

 

 

By: MidCap Financial Services Capital Management, LLC, as Servicer

 

 

 

 

 

 

 

 

By   /s/ John O’Dea

 

 

Name:  John O’Dea

 

 

Title:    Authorized Signatory

 

 

 

[Signature Page to Third Amendment to Second Amended and Restated Loan and
Security Agreement]

 



--------------------------------------------------------------------------------

 



Addendum 1 to Perfection Certificate

 

1.

Is the Company any of the following:

 

a.

a public company or an issuer of securities that are registered with the
Securities and Exchange Commission under Section 12 of the Securities Exchange
Act of 1934 or that is required to file reports under Section 15(d) of that Act;

 

b.

an investment company registered with the Securities and Exchange Commission
under the Investment Company Act of 1940;

 

c.

an investment adviser registered with the Securities and Exchange Commission
under the Investment Advisers Act of 1940; or

 

d.

a pooled investment vehicle operated or advised by a regulated financial
institution (including an SEC-registered investment adviser)?

 

Yes

☐  No☐

If yes, skip to the signature page below.  If no, continue to question 2:

 

2.

Is the Company a pooled investment vehicle that is not operated or advised by a
regulated financial institution?

 

Yes

☐  No☐

If yes, skip to question 4 below.  If no, continue to question 3:

 

3.

Does any individual, directly or indirectly (for example, if applicable, through
such individual’s equity interests in the Company’s parent entity), through any
contract, arrangement, understanding, relationship or otherwise, own 25% or more
of the equity interests of the Company:

 

 

Yes

☐  No☐

If yes, complete the following information.  If no, continue to question 4
below.



--------------------------------------------------------------------------------

 

 

 

Name

Date of birth

Residential address

For US Persons, Social Security Number:

(non-US persons should provide SSN if available)

For Non-US Persons: Type of ID, ID number, country of issuance, expiration date

Percentage of ownership

(if indirect ownership, explain structure)

1

 

 

 

 

 

 

2

 

 

 

 

 

 

3

 

 

 

 

 

 

4

 

 

 

 

 

 

 

 

4.

Identify one individual with significant responsibility for managing the
Company, i.e., an executive officer or senior manager (e.g., Chief Executive
Officer, President, Vice President, Chief Financial Officer, Treasurer, Chief
Operating Officer, Managing Member or General Partner) or any other individual
who regularly performs similar functions.  If appropriate, an individual listed
in the Perfection Certificate above may also be listed here.

 

 

Name

Date of birth

Residential address

For US Persons, Social Security Number:

(non-US persons should provide SSN if available)

For Non-US Persons: Type of ID, ID number, country of issuance, expiration date

1

 

 

 

 

 

 

[Balance of Page Intentionally Left Blank]

 

 



--------------------------------------------------------------------------------

 

The undersigned hereby certifies, to the best of his or her knowledge, that the
information set out in this Addendum 1 to Perfection Certificate and the
Perfection Certificate is true, complete and correct.

 

 

Date:  September __, 2019



 

 

By:

 

Name:

 

Title:

 

Email:

 

Phone:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Addendum 1 to Perfection Certificate]

 

